DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 06/27/2022.
Claims 1 and 11 have been amended.  Claims 1-2, 4-12, and 14-22 are pending and have been examined on the merits (claims 1 and 11 being independent).
The amendment filed 06/27/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 06/27/2022 have been fully considered.
The Examiner respectfully rescinds the USC 103 rejection in view of the amendments and arguments on pages 15-22 in Applicant’s response.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “A. Under Revised Step 2A, Amended Independent Claims 1 and 11 Integrate the Ideas into a Practical Application” (Applicant’s response, pages 11-14)
(2) “B. Under Step 2B, Amended Independent Claims 1 and 11 Recite an Inventive Concept by Adding Specific Limitations that Are Not Well-Understood, Routine, or Conventional Activity in the Field” (Applicant’s response, pages 14-15)
Examiner notes:
(1) As previously noted, the steps of the claimed process are directed to and recite steps to perform a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds, for an entity, which falls under the sub-grouping of fundamental economic practices and principles.  As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’, e.g. transferring funds).   
Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processors, storing computing instructions, computer-readable media, data communication, operating the transaction system, real-time payment transaction, SMS text message, hyperlinks, graphical user interface display, the first selection button, the second selection button, the third selection button, the fourth selection button, etc.) as the additional elements, which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant argue that “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. Independent claims 1 and 11, as amended, provide a specific, novel approach for processing payment transactions that can provide technical improvements of increased security and reduced fraud in real-time payment transactions.” (see Applicant’s response, page 12).  Examiner respectfully disagrees because these claim limitations reflect improvements in the abstract ideas as the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  The limitations of the invention as a whole are a business solution, not a technical solution to a technical problem.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “graphical user interface display” and “a processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing a financial transaction that relates to providing increased security or reduced fraud as a mitigating risk between a sender and a receiver, e.g., transferring funds, for which a computer is used as a tool in its ordinary capacity.
(2) Step 2B Consideration: The limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request to register a second entity…, registering… the second entity under the certified biller status…, providing… first information…, receiving… an authorization from the first entity…, facilitating… a real time payment transaction…, representing… a security status for the public identifier…, receiving… an account number of the first account to increase security…, receiving… a current location of the first entity…, receiving… a current balance of the first account…, providing… an offer for a loan…, and sending… a payment amount… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds. These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0059-0060]: a single computer, a cluster or collection of computers, servers, a cloud of computers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network, and etc.  There is nothing, for example, in the pending claims to suggest that any of the claimed “a single computer” and “a database”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction, e.g. transferring funds, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 1-2, 4-12, and 14-22 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for performing the financial transaction that relates to providing security in real-time transactions, e.g., transferring funds between entities, which contains the steps of receiving, registering, determining, providing, facilitating, and identifying. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1: A method for performing the financial transaction that relates to providing security in real-time transactions, e.g., transferring funds between entities, is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a request to register a second entity…, registering… the second entity under the certified biller status…, verifying… the public identifier and the second account…, determining… financial institution is capable of real-time payment transactions…, providing… first information…, receiving… an authorization from the first entity…, facilitating… a real time payment transaction…, representing… a security status for the public identifier…, comprising… an interactive invoice…, comprising… a hyperlink…, comprising… an option to paying…, comprising… information about the incentive, receiving… an account number of the first account to increase security…, receiving… a current location of the first entity…, receiving… a current balance of the first account…, providing… an offer for a loan…, sending… a payment amount…, and performing… credit for the payment amount…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request to register a second entity…, registering… the second entity under the certified biller status…, providing… first information…, receiving… an authorization from the first entity…, facilitating… a real time payment transaction…, representing… a security status for the public identifier…, receiving… an account number of the first account to increase security…, receiving… a current location of the first entity…, receiving… a current balance of the first account…, providing… an offer for a loan…, and sending… a payment amount… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. processors, storing computing instructions, computer-readable media, data communication, operating the transaction system, real-time payment transaction, SMS text message, hyperlinks, graphical user interface display, the first selection button, the second selection button, the third selection button, the fourth selection button, etc.) that do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use generic computing technology (Specification paragraphs [0059-0060]: a single computer, a cluster or collection of computers, servers, a cloud of computers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, and computer data network) as tools to perform an abstract idea or merely linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processors, storing computing instructions, computer-readable media, data communication, operating the transaction system, real-time payment transaction, SMS text message, hyperlinks, graphical user interface display, the first selection button, the second selection button, the third selection button, the fourth selection button) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed one or more “processors”, suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction, e.g. transferring funds, for which a computer is used as a tool in its ordinary capacity.
The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2, 4-10, 12, and 14-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “… the interactive invoice comprises an option to pay the invoice immediately” (i.e. providing an option to pay the invoice), in claim 4, the step of “… the interactive invoice comprises information about a reward that can be applied toward paying the invoice…” (i.e. providing an option to pay the invoice), in claim 5, the step of “… the first information that identifies the second entity as satisfying the certified biller status …” (i.e. identifying an entity), in claim 6, the step of “… the second entity is identified as one of the recommended billers for the first entity based on second information received from the first financial institution...” (i.e. identifying an entity), in claim 7, the step of “… the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended...” (i.e. identifying an entity), in claim 8, the step of “… receiving a current location of the first entity….” (i.e. receiving a location of the entity), in claim 9, the step of “… receiving a current balance of the first account….” (i.e. receiving a current balance), in claim 10, the step of “… the real-time payment transaction involves a promise-to-pay message sent to the second financial institution from the first financial institution after a successful debit…” (i.e. performing a settlement) , and in claim 21, the step of “… receiving a current location of the first entity; and providing, to the first entity, an offer for a loan….” (i.e. receiving a location of the entity) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. For example, receiving a location of the user and providing an offer for a loan to the user based on the current location of the user is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 4-10, 12, and 14-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process using the financial information or other information of the first user and the second user and then providing a transferring fund or an offer for a loan for the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONGSIK PARK/Examiner, Art Unit 3695
August 26, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/31/2022